

SHARE TENDER AND CANCELLATION AGREEMENT
re Option Grants


THIS SHARE TENDER AND CANCELLATION AGREEMENT (the “Agreement”) is effective as
of the 19th day of April, 2010 by and among Loto Inc., a corporation
incorporated in the State of Nevada (referred to herein as “Loto” and the
“Company”) and each of the signatory shareholders hereto (the “Shareholders”).


WHEREAS, the Shareholders are the registered and beneficial owners of shares of
the Company’s common stock, $0.0001 par value (“Shares”); and


WHEREAS, the Shareholders and the Company have agreed that it is in the best
interests of the Company that the Shareholders will each tender 500,000 shares
of the Company’s common stock for cancellation, and that the Company may
thereafter issue such number of shares for purposes related to the development
of the Company.
 
NOW, THEREFOR, in consideration of the premises and mutual covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:
 
1. TENDER AND CANCELLATION OF SHARES
 
The Shareholders hereby each tender and agree to the cancellation of 500,000
Shares and deliver a certificate (or certificates) representing such shares to
the Company for cancellation and return to treasury (the “Surrendered Shares”).
  
2. CONSIDERATION
 
The Shareholders recognize and acknowledge that the consideration given hereby
for canceling the Surrendered Shares is deemed to be of adequate and sufficient
value and the Shareholders hereby irrevocably covenant and agree to perform any
and all obligations herein and pursuant to the terms and conditions hereto.
 
3. REPRESENTATIONS


Each of the Shareholders represent and warrant to the Company that:


 
a.
It is the owner of the Shares;

 
b.
It has good and marketable title to the Shares; and

 
c.
The Shares are free and clear of all liens, security interests, pledges,
encumbrances or liabilities of any kind whatsoever.



4. STOCK POWER


The undersigned Shareholders, by the hand of its duly authorized undersigned
officers or directors, hereby assigns and transfers title to the Company of the
Surrendered Shares, as represented by the stock certificate(s) of such
Shareholder, at such time as all terms and conditions in this Agreement are
satisfied or waived, subject to delivery and acceptance by the Company’s
Transfer Agent, and the Shareholder does hereby irrevocably constitute and
appoint the law firm of Wuersch & Gering LLP as agent (the “Agent”) to cause the
transfer of title of said shares of Common Stock on the books of the within
named Company, with full power of substitution in the premises, effective as of
the date of delivery to the Transfer Agent.  This provision shall be deemed to
serve as a Stock Power and shall have the same full power, force and effect as a
separate Stock Power instrument, which may be fully relied upon by the Company,
the Agent and the Company’s Transfer Agent to the same and full extent as a
separately endorsed Stock Power.

 
 

--------------------------------------------------------------------------------

 
 

Share Tender and Cancellation Agreement

--------------------------------------------------------------------------------

 

5. TRANSFER AGENT


The Transfer Agent is hereby expressly authorized by the Company and by the
Shareholders to accept delivery of this Agreement and any related instruction
letter via fax, or scan and e-mail, and the Transfer Agent is furthermore
expressly authorized to accept the stock power contained herein without a
medallion signature guarantee or notary authentication.  The Company shall
indemnify the Transfer Agent, its principals and their successors and assigns
from and against all losses or damages that may arise by reason thereof, and all
costs, charges, expenses and all actions or suits, whether groundless or
otherwise, it being the purpose of this Agreement of indemnity to fully protect
said Transfer Agent and its principals, their successors and assigns in the
premises.


6. MISCELLANEOUS


6.1
Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.



6.2
Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.



6.3
Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.



6.4
Good Faith, Cooperation and Due Diligence.  The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Agreement.  All promises and covenants are mutual and dependent.



6.5
Assignment.  This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the parties.



6.6
Notices.  All notices and other communications required or permitted to be given
pursuant to this Agreement shall be in writing signed by the sender, and shall
be considered given by the sender and received by the recipient as follows:  (a)
on the date delivered, if personally delivered; (b) on the date sent by
telecopy, if sent on a business day by 6:00 p.m. (EST) with automatic
confirmation by the transmitting machine showing the proper number of pages were
transmitted without error; or if sent after that time, on the next succeeding
business day; (c) on the next business day after being sent by recognized
overnight mail service in time for and specifying next day or next business day
delivery; or (d) five (5) business days after mailing, if mailed by United
States postage-paid, certified or registered mail, return receipt requested, in
each case addressed to the parties at their respective addresses or telecopier
numbers on file with the Company as of the date hereof. All addresses for notice
may be changed or modified only in accordance with the provisions for notice
herein.


 
Page 2 of 4

--------------------------------------------------------------------------------

 

Share Tender and Cancellation Agreement

--------------------------------------------------------------------------------

 

6.7
Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.



6.8
Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.



6.9
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.  In the event that the document is signed by one party and
faxed to another the parties agree that a faxed signature shall be binding upon
the parties to this Agreement as though the signature was an original.



6.10  
Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and assigns.



6.11  
Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.



6.12  
Jurisdiction.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled exclusively by binding
arbitration in Toronto, Ontario, Canada pursuant to the rules of an arbitral
forum mutually agreed upon by the Shareholders.  In the event that an arbitral
forum is not agreed upon after delivery of notice by the Shareholder initiating
such arbitration and forty-five days after confirmed receipt of such notice by
the other Shareholder, then any court having competent jurisdiction over the
Shareholder shall have full power and authority to appoint an arbitrator in
Toronto, Ontario, Canada, who shall be a solicitor with not less than ten years
corporate transactional experience.  The fees and costs of such arbitration
shall be paid by the non-prevailing party.



[Signature Page Follows]

 
Page 3 of 4

--------------------------------------------------------------------------------

 
 

Share Tender and Cancellation Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.



 
LOTO INC.
     
By:
/s/ Stephen Knight
   
Name:
Stephen Knight
   
Title:
Chief Financial Officer
     
Shareholder:
 
A FEW BRILLIANT MINDS INC.
     
By:
/s/ Gino Porco
   
Name:
Gino Porco
   
Title:
President
     
Shareholder:
 
MHALKA CAPITAL INVESTMENTS LTD.
     
By:
/s/ Perpetum Finance Inc.
   
Name:
Perpetum Finace Inc.
   
Title:
Director


 
Page 4 of 4

--------------------------------------------------------------------------------

 